July 19, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                             CHARLES CRUM, Appellant

NO. 14-11-00256-CV                          V.

                          RONNY BYNUM GOZA, Appellee
                         ________________________________



       This cause, an appeal from the judgment in favor of appellee, Ronny Bynum
Goza, signed January 7, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

       We order appellant, Charles Crum, to pay all costs in this appeal. We further order
the decision certified below for observance.